Citation Nr: 1519649	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  13-23 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for coronary atherosclerosis status post coronary artery bypass graft. 

2.  Entitlement to an initial compensable rating for post-operative sternal scar.  


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted service connection for coronary atherosclerosis status post coronary artery bypass graft (10 percent from January 4, 2010) and service connection for a post-operative sternal scar (noncompensable from January 4, 2010).  

The Veteran disagreed with the assigned ratings and in June 2013, the RO furnished a statement of the case.  In July 2013, the Veteran submitted a VA Form 9 wherein he indicated that he was only appealing the issue on pain and the percentage of the benefits requested.  He went on to state that he had a large scar on his chest and he thought the benefit should be increased from 10 percent to 30 percent.  On review, it is unclear whether the Veteran wanted to appeal both issues or only the scar.   Nonetheless, the RO certified both issues for appeal and thus, the Board will also consider the rating assigned for the underlying heart disorder.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (by treating the matter as if it were part of the timely filed Substantive Appeal, VA waived any objections it might have had to the timeliness of filing).

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  


FINDINGS OF FACT

1.  The Veteran's service-connected coronary atherosclerosis status post coronary artery bypass graft is not manifested by a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  

2.  The evidence is at least in equipoise as to whether the post-operative sternal scar is painful.  




CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 10 percent for coronary atherosclerosis status post coronary artery bypass graft are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7017 (2014).  

2.  The criteria for an initial 10 percent rating, and no more, for post-operative sternal scar are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

By correspondence dated in April 2010, VA notified the Veteran of the information and evidence needed to substantiate and complete a service connection claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  The letter also provided notice how VA assigns disability ratings and effective dates.  The evaluation issues are downstream and as service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) (West 2014) have been met.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records and identified private medical records.  The Veteran was provided a VA examination in May 2010.  The Board acknowledges that a significant period of time has passed since this examination.  The Veteran, however, has not asserted worsening or submitted or identified objective evidence showing such.  The Board observes that the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  Accordingly, the Board declines to remand for additional examination. 

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c) (2014). 

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).  If there is a question as to which evaluation to apply to a Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings, however, are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

Rating for coronary atherosclerosis status post coronary artery bypass graft

Private medical records show the Veteran underwent a coronary artery bypass in 1999.  In January 2010, the Veteran submitted a claim for service connection for ischemic heart disease.  Service connection was subsequently established on a presumptive basis as related to herbicide exposure.  See 38 C.F.R. § 3.309(e) (2014).  The Veteran contends that the 10 percent rating is too low and does not adequately reflect the severity of his disability.

The Veteran's disability is evaluated pursuant to Diagnostic Code 7017 (coronary bypass surgery).  Under this provision, a 100 percent rating is assigned for three months following hospital admission for surgery.  Thereafter, a 10 percent rating is assigned when the workload is greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication is required.  A 30 percent rating is assigned when the workload is greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram or x-ray.  A 60 percent rating is assigned for more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is assigned for chronic congestive heart failure, or; workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7017.  

On VA examination in May 2010, the Veteran reported that he does not have angina, shortness of breath, syncope attacks or fatigue.  He gets dizziness with postural changes only.  He denied congestive heart failure or a history of rheumatic heart disease or heart attacks.  He had a 4 vessel bypass 10 years prior.  He takes medication daily- Vytorin, Diovan, Bisoprolol and Aspirin.  All the symptoms are responsive to therapy or treatment.  He does not experience any overall functional impairment.  On physical examination, heart size was normal and there was regular rate and rhythm without heaves, thrills, murmurs or gallops.  There was no evidence of congestive heart failure, cardiomegaly or cor pulmonale.  Stress test results noted no ischemic events and METs was 10.1.  Two views of the chest showed the heart and mediastinum to be normal.  Sternotomy was noted.  EKG showed normal sinus rhythm.  Following examination, diagnosis was status post 4 vessel coronary artery bypass graft with scar.  The examiner further stated that blood pressures and cardiac examination including the pulses were normal.  

In reviewing the evidence, the Board finds that the criteria for a 30 percent rating are not met or more nearly approximated.  There is no evidence of METs greater than 5 but not greater than 7 resulting in dyspnea, fatigue, angina, dizziness or syncope.  The Board acknowledges the Veteran's complaints of dizziness, but notes these were related to postural changes and the METs level on stress testing was over 10.  Further, objective testing does not show cardiac hypertrophy or dilation.  A rating greater than 10 percent is not warranted at any time during the appeal period.  See Fenderson.  

Post-operative sternal scar

Service connection was established for a post-operative sternal scar associated with the coronary artery bypass graft.  The Veteran contends that the noncompensable rating does not adequately reflect the severity of his disability.  In his notice of disagreement, the Veteran reported that he has had pain in the chest scar every day since the surgery.  In his Form 9, he stated that he has a large scar on his chest that gives him pain all of the time, especially when the weather changes.  He did not know who decided that he did not have pain, but that information did not come from him.  

Pursuant to the rating schedule, unstable or painful scars are rated as follows: one or two scars that are unstable or painful (10 percent); three or four scars that are unstable or painful (20 percent); and five or more scars that are unstable or painful (30 percent).  38 C.F.R. § 4.118, Diagnostic Code 7804.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805, may also receive an evaluation under this diagnostic code, when applicable.  Id.  

VA examination in May 2010 noted a scar precisely over the sternum (bypass scar).  It was linear and measured 22 by .2 cm.  The scar was not painful on examination and there was no skin breakdown.  The examiner described the scar as superficial with no underlying tissue damage.  There was no inflammation, edema, or keloid formation.  The scar was disfiguring but did not limit motion or other function.  

On review, the claims folder contains conflicting information.  That is, the VA examination indicates that the scar was not painful on examination.  The Veteran, however, reports that the scar is painful.  The Veteran is competent to describe his symptoms and the Board has no reason to doubt his credibility in this matter.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a lay person is competent to report on that of which he or she has personal knowledge).  Thus, resolving reasonable doubt in his favor, the Board finds that an initial 10 percent rating is warranted for the scar.  

A rating greater than 10 percent is not warranted at any time during the appeal period.  See Fenderson.  While the scar has been described as disfiguring, it is not on the head, face, or neck and Diagnostic Code 7800 is not for application.  The scar is superficial and linear and thus, Diagnostic Codes 7801 and 7802 are also not for application.  There is no limitation of function related to the scar.  

As to both issues decided herein, the Board has considered whether the Veteran may be entitled to an extraschedular rating pursuant to 38 C.F.R. § 3.321 (2014).  On review, the referenced diagnostic codes contemplate the Veteran's claimed symptoms, to include the need for continuous medication for his heart disorder and his complaints of pain related to the scar.  Higher schedular ratings are available for greater levels of disability.  As the rating criteria are considered adequate, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  The Veteran is service-connected for a heart disability and the associated scar.  The Board has considered both issues with respect to considering the collective impact of the disabilities.  See id.  

Evidence of record shows that the Veteran is unemployed.  The May 2010 VA examination noted that the Veteran's heart condition did not impact his daily activities.  There is no indication that the Veteran's heart disability and associated scar are of such severity as to preclude gainful employment.  Thus, the Board declines to infer a claim of entitlement to a total disability rating based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

An initial rating greater than 10 percent for atherosclerosis status post coronary artery bypass graft is denied.  

An initial 10 percent rating, and no more, for post-operative sternal scar is granted, subject to the laws and regulations governing the award of monetary benefits.  



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


